Citation Nr: 1445543	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-00 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.    Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from August 1979 to March 1988.  These matters are before the Board of Veterans' Appeals (Board) from a December 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In July 2014, a Travel Board hearing was held before the undersigned.  A transcript is associated with the record.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran contends that he injured his left hip while playing basketball in service.  Tr. at 4.  A May 2010 VA treatment record notes a diagnosis of hip osteoarthritis and indicates that the Veteran "appear[s] to have an accessory ossicle/old injury left acetabulum."  As the evidence shows that the Veteran has a current left hip disability which may be related to an "old injury," the Board finds that the low threshold standard for when the Board should order a VA examination to secure a medical opinion is met.  McLendon v. Nicholson, 20 Vet. App. 27 (2006).

The Veteran also contends that he injured his left shoulder in service while carrying field artillery rounds.  He testified that his shoulder popped out of place and that a medic on the field popped it back into place and he proceeded with his duties.  Tr. at 3.  A review of VA treatment records reflect that the Veteran has sought treatment for his left shoulder and has reported an injury in service with pain in his shoulder since.  These records show a current diagnosis of impingement syndrome/rotator cuff tendinitis of the left shoulder.  The Board finds no reason to question the credibility of the Veteran's sworn testimony, which statements are corroborated by VA treatment records.  Accordingly, the Board finds that considering the evidence showing a current left shoulder diagnosis and the Veteran's statements as to an injury in service and continuity of symptomatology since, a VA examination to secure a medical opinion is warranted.  See McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following:

1.  Associate with the record any outstanding treatment records related to the claims on appeal.

2.  Arrange for a VA medical examination by an appropriate provider to determine the nature and likely etiology of the Veteran's left hip and left shoulder disabilities.  The record must be made available to the examiner for review.  Based on review of the record and examination of the Veteran, an opinion should be provided as to the following:

(a)  Identify all diagnosed left hip disability entities.

(b)  As to each left hip disability entity diagnosed, is it at least as likely as not (a 50% probability or greater) that such is related to service, to include due to an injury therein?

(c)  Identify all diagnosed left shoulder disability entities.

(d)  As to each left shoulder disability entity diagnosed, is it at least as likely as not (a 50% probability or greater) that such is related to service, to include due to an injury therein?

The rationale for the opinions should be thoroughly explained, to include discussion of the Veteran's lay statements and testimony.

3.  Then review the record and readjudicate the claims on appeal.  If either remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



